    Case 20-21757-VFP   Doc 24   Filed 11/25/20 Entered 11/25/20 12:52:23   Desc Main
                                 Document     Page 1 of 2
 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-
 2(c)

 THE LAW OFFICE OF EDWARD HANRATTY
 Edward Hanratty, Esq. (052151997)
 80 Court Street
 Freehold NJ 07728
 732-866-6655

 In Re:                                         Case No.: 20-21757

 Lourde Moncion-Anorve
                                                Hearing Date:

                                                Judge: VFP

                NOTICE OF MOTION TO IMPOSE THE AUTOMATIC STAY


The Debtor has filed papers with the court to extend the automatic stay
date in the above case.

YOUR RIGHTS MAY BE AFFECTED. You should read these papers carefully and
discuss them with your attorney, if you have on in this bankruptcy case.
(If you do not have an attorney, you may wish to consult one).

If you do not want the court to grant this motion, or if you want the
court to consider your views, you or your attorney must file with the
clerk at the address listed below, a written response explaining your
position no later than 7 days prior to the hearing date.

File with the court a written response at:

Clarkson S. Fisher US
Courthouse
402 East State Street
Trenton, NJ 08608

If you mail your response, you must mail is so that the court receives it
before the above date.

You must also mail a copy to

Edward Hanratty, Esq.
80 Court Street.
Freehold NJ 07728

Trustee:
    Case 20-21757-VFP   Doc 24   Filed 11/25/20 Entered 11/25/20 12:52:23   Desc Main
                                 Document     Page 2 of 2


Albert Russo
Standing Chapter 13 Trustee
CN 4853
Trenton, NJ 08650

Secured Creditors:

See Attached Service List

If you mail your response to the clerk for filing, you must mail it early
enough so the court will receive it on or before 7 days prior to the
hearing date.

If you or your attorney do not take these steps, the court may decide that
you do not oppose the relief sought in the motion and may enter an order
granting relief.



Dated:   November 24, 2020                                 /s/ Edward Hanratty
